Title: To George Washington from John Glover, 30 April 1782
From: Glover, John
To: Washington, George


                        
                            Sir
                            Boston 30th April 1782
                        
                        I am to inform your Excellency, that by a resolve of the General Court of this State of the 26th instant,
                            which I did not recive, till yesterday I was requested, to appoint three officers, to Reside in the Towns, of Wells,
                            Worcester, & Springfield, To recive, and Muster the men raised by this State, pursuant to a Resolution of
                            Congress, of 18th Decr Last; I was Doubtfull of the propriety of my Acting in the Matter, Least it Should millitate with
                            any Orders your Excellency may have given previous, to the resolve: however, finding it Absolutely necessary, for the Good
                            of Services, that Such Appointments Should be immediately made, a great number of recruits having been Waiting Some time
                            Since their inlisting to be mustered, I Could not think myself Justified to Decline making the Appointments.
                        I have therefore venterd to appoint Capt. Banister of the 4th, to reside at Springfield, Capt. Thorp of the
                            7th at Worcester, and Capt. Carr, of the 8th at Wells, to Recive & muster the recruits, from each Town, in their
                            Respective Destricts, and Send them on to West point in Squads, of 20, or 30, men each under the Care of a Proper officer;
                            and shall be happy if my Conduct meets your Excellencys approbation.
                        It was expected before I Left West point, that a reform of the army would take place before the Campaign
                            would open, and that Some officers of my Rank would be Derangd which induced me to Write the Secretary at War, that if
                            that Should be the Case, I wishd to be one of that Class, as my ill State of health rendered me totally unfitt to do the duty of a Soldier in the field; to which I recived an
                            answer imparting that it was probable Some of the Brigadiers Generals would be permitted to retire on the half pay
                            Establishment, Subject to the Call, of the Command of the Commander in Chief, but whether, I could be any of those
                            Depended on too many Circumstances, to admit of a Desicion at that Time.
                        Unfortunately for me, I was taken sick immediately on my return from Camp, and remaind so till after General
                            Lincoln Left Boston, which put it out of my power to See him on the Subject; however as Soon as I was Able wrote him a
                            Second Letter, on the Matter, urging the reasons of my former, with Some additional ones for being Deranged to which I
                            have as yet, recd no answer; these Circumstances, Added to my Debilitated & Very precarious
                                State of health, I hope will be a Sufficient apology, to your Excellency, for my not Joining the army, befor this
                            Time. I have the Honor to be Sir—your Excellencys Most Obdt Hbe Sert 
                        
                            Jno: Glover
                        
                    